       Case 3:96-cr-00001-HDM-NA Document 212 Filed 05/14/20 Page 1 of 2




 1
 2
 3
 4
 5
 6                      UNITED STATES DISTRICT COURT

 7                            DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,             Case No. 3:96-CR-0001-HDM

 9              Plaintiff,
                                                     ORDER
10        v.

11   JOSEPH MARTIN BAILIE,

12              Defendant.

13
14
          By agreement of the parties, defense counsel’s letter
15
     sent on May 8, 2020, to Mark Williams, Superintendent of the
16
     Elkton Federal Correctional Institution (FCI), giving notice
17   of Defendant Joseph Martin Bailie’s request to join the
18   subclass of medically vulnerable inmates in Wilson v.
19   Williams, 4:20-CV-00794 (N.D. Ohio), also served as notice to
20   the Warden of Elkton FCI of Mr. Bailie’s request for
21   compassionate release under 18 U.S.C. § 3582(c)(1)(A). See ECF
22   No. 211.
23        The Court therefore finds that, no later than May 8,
24   2020, the Warden of Elkton FCI received appropriate notice
25   that Mr. Bailie wanted to be considered among the individuals
26   for whom compassionate release is appropriate, triggering a
       Case 3:96-cr-00001-HDM-NA Document 212 Filed 05/14/20 Page 2 of 2




 1   basis for a response by the Warden within 30 days, if a

 2   response is intended, pursuant to 18 U.S.C. § 3582(c)(1)(A).

 3        Thus, the Warden of Elkton FCI shall provide any response

 4   to Mr. Bailie’s request for compassionate release on or before

 5   June 7, 2020, pursuant to 18 U.S.C. § 3582(c)(1)(A).         The

 6   government shall promptly notify the Court and counsel for Mr.

 7   Bailie if the Warden provides any response.

 8        IT IS SO ORDERED.

 9        DATED: This 14th day of May, 2020.

10
11                                    ___________________________
                                      United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26



                                         2
